Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 14th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 14th, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicants arguments pertaining to “Applicant respectfully notes that the Office Action has failed to establish an equivalence between the pump source 60 of Koldiaev and a corona gun.” The Examiner respectfully disagrees. Previously mentioned claim 3 cited “detecting a SHG effect signal generated by at least one of the pumping radiation and the probing radiation using an optical detector.” Present claim 1, cites, “detecting using an optical detector, a variation in the Second Harmonic Generation (SHG) effect signal generated by the probing radiation and the pumping radiation.” This amendment to claim 1 changes the scope of the claim. Therefore, as set forth in this Office Action, Koldiaev teaches, a probing radiation source and a pumping radiation source, both of which deposit charge on the top surface of a wafer. Samsavar teaches, a corona source that deposits charge on the surface of a wafer. The pump source of Koldiaev is not equivalent to the corona source of Samsavar.
5.	In response to the Applicants arguments pertaining to “Further, Applicant respectfully notes, with reference to previously pending Claim 3, that the Office Action seems to additionally cite the pump source 60 of Koldiaev as teaching a "pumping optical source" recited in previously pending claim 3. Accordingly, Applicant respectfully notes that the Office Action has cited the same element of Koldiaev as teaching both the "pumping optical source" and the "corona gun".” The Examiner respectfully disagrees. As mentioned above, Koldiaev teaches a probing radiation source and a pumping radiation source, both of which deposit charge on the top surface of a wafer. Samsavar teaches, a corona source that deposits charge on the surface of a wafer. The pump source of Koldiaev is different from the corona source of Samsavar. One skilled in the art would therefore modify Koldiaev with Samsavar to teach depositing a charge on the surface of a sample using a probing radiation source, a pumping radiation source, and a corona gun.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6, 10, 11, 15, 24, 26 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al (US10591525B2) (herein after Koldiaev) and further in view of Samsavar et al (US7248062B1) (herein after Samsavar)

	Regarding Claim 1, Koldiaev teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30; Examiner interpretation: the wafer 20 (the sample) has a top side and a bottom side), the method comprising: applying probing radiation from a probing optical source (Fig 1A, probe laser) to a surface of the sample (Fig 1A, col 10, ln 27-29); applying pumping radiation from a pumping optical source (Fig 1A, pump source 60) to the surface of the sample; (Fig 1A, col 11, ln 9-10); —; detecting using an optical detector (Fig 1A, detector 40), a variation in the Second Harmonic Generation (SHG) effect signal generated by the probing radiation and the pumping radiation — (Fig 1A col 10, ln 54-59; Fig. 1A, Col. 8, Ln. 60-66; Examiner interpretation: detector 40 (optical detector) will measure the SHG after application of a variable or pulsed voltage (the amounts of electrical charge)); and determining a characteristic of the variation of the detected SHG effect signal in the presence of the pumping radiation (Fig 10, col 23, ln 2-6.) —.
	Koldiaev et al fails to teach, — depositing electrical charge to different portions of the top side of the sample using a corona gun; — for electrical charge deposited on the different portions of the top side of the sample; — and electrical charge deposited on the different portions of the top side of the sample.
	In analogous art, Samsavar et al teaches, depositing electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions by Figs 7a, 7b (the corona gun)); for the electrical charge deposited on the different portions of the top side of the sample; (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); and electrical charge deposited on the different portions of the top side of the sample (Figs 7a, 7b, col 15, Ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor; the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al by adding the corona source taught by Samsavar et al to the  optical interrogation system taught by Koldiaev et al to teach depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

	Regarding Claim 6, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, further comprising determining different amounts of electrical charge deposited on the top side of the sample. (Figs 7A, 7B, col 15, ln 57-64.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include a method further comprising determining the different amounts of electrical charge deposited on the top side of the sample. taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

	Regarding Claim 10, Koldiaev et al teaches, a system for optically interrogating a surface of a sample — (Fig 1A, col 10, ln 19-26:); said system comprising: a first optical source configured to emit probing optical radiation  (Fig 1A, col 10, ln 27-29; Examiner interpretation: the probe laser is the first optical source, the wafer 20 (the sample) has a top side and a bottom side), said first optical source disposed so as to direct said probing optical radiation onto said surface of said sample (Fig 1A, col 10, ln 27-29 as shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12 of electro-magnetic radiation at a sample wafer 20; Examiner interpretation: the probe laser is the second optical source); a second optical source configured to emit pumping optical radiation, said second optical source disposed so as to direct said pumping optical radiation onto said surface of said sample (Fig 1A, col 11, ln 9-10; Examiner interpretation: pump source 60 is the second optical source);— an optical detector configured to detect a variation in the second harmonic generated light from the sample in the presence of the pumping radiation and for the different amounts of electrical charge (Fig 1A col 10, ln 54-59; Fig. 1A, Col. 8, Ln. 60-66; Fig 10, col 23, ln 2-6; Examiner interpretation: detector 40 (optical detector) will measure the SHG after application of a variable or pulsed voltage (the different amounts of electrical charge)); and electronics configured to determine a characteristic of the detected second harmonic generated light for the different amounts of the electrical charge. (Fig 1A, col 12, ln 64-65 – col 13, ln 1-2; Fig 1A, col 13, ln 6-9; Fig 10, col 23, ln 2-6; Examiner interpretation: The electronic device 48 (the electronics), detects the SHG for different charge.)
	Koldiaev et al fails to teach, accompanied by the application of electric charge to said sample, a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample;
	In analogous art, Samsavar et al teaches, accompanied by the application of electric charge to said sample, (Figs 7a, 7b, col 15. Ln 36-41; Figs 7a, 7b, col 15, ln 48-52); a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample; (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Examiner interpretation: the different amounts of electrical charge deposited by corona source 7a and 7b is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include the application of electric charge to a sample, a corona discharge source disposed with respect to the sample to provide different amounts of electric charge to the sample; taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]
 
	Regarding Claim 11, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Koldiaev et al further teaches, wherein said first optical source comprises a laser. (Fig 1A, col 10, ln 27-28: As shown, system 100 includes a primary or probe laser 10 for directing an interrogation beam 12.)

	Regarding Claim 15, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Koldiaev et al further teaches, further comprising a second optical source, wherein said second optical source comprises a pump optical source (Fig 1A, col 11, ln 9-10) configured to emit pumping radiation (Fig 1A, col 11, ln 9-13) and said first optical source comprises a probe optical source. (Fig 1A, col 10, ln 27-28.)

	Regarding Claim 24, Koldiaev et al in view of Samsavar et al teach the limitations of claim 10, which this claim depends on.
	Samsavar et al further teaches, wherein the electronics are configured to determine different amounts of electrical charge provided by the corona discharge source. (Figs 7a, 7b, col 15, Ln 36-41.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include   electronics that are configured to determine different amounts of electrical charge provided by the corona discharge source taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

	Regarding Claim 26, Koldiaev et al in view of Samsavar et al teaches the limitations of claim 24, which this claim depends on. 
	Koldiaev et al further teaches, wherein the electronics are configured to associate different amounts of SHG signal with corresponding different amounts of electrical charge provided by the corona discharge source.(Fig 10, col 23, ln 2-6 During which time, the SHG signal may be monitored. The saturation level may be known by virtue of material characterization and/or observing asymptotic behavior of the SHG signal intensity associate with charging Ich)

	Regarding Claim 71, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 1, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

8.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Koldiaev et al (US10591525B2) in view of  Samsavar et al (US7248062B1) as applied to claims 1, 3, 6, 10, 11, 15, 24, 26 and 71 above, and further in view of Curtis et al (US4812756A) (herein after Curtis et al)

	Regarding Claim 2, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	 Koldiaev et al in view of Samsavar et al fail to teach, used to determine interfacial charging states at corresponding band bending of the sample as a function of surface charge.
	In analogous art, Curtis et al teaches, used to determine interfacial charging states (Figs 1-6, col 8, ln 13-15) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al and Samsavar to include a method used to determine interfacial charging states at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer]

	Regarding Claim 4, Koldiaev et al in view of Samsavar et al teach the limitations of claim 1, which this claim depends on.
	 Koldiaev et al in view of Samsavar et al fail to teach, used to determine carrier dynamics at corresponding band bending of the sample as a function of surface charge.
	In analogous art, Curtis et al teaches, used to determine carrier dynamics (Figs 1-6, col 7, ln 46-51) at corresponding band bending of the sample as a function of surface charge. (Figs 1-6, col 7, ln 55-57.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of Samsavar et al to include a method used to determine carrier dynamics at corresponding band bending of the sample as a function of surface charge taught by [Curtis et al:] for the benefit of measuring the property of a sample using non-contact means [Curtis et al: col1, ln 25-27 comprises a contactless measurement method for testing a semiconductor wafer.]

9.	Claims 32, 38, 42 – 44, 53 – 57, 72, 73 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Koldiaev et al (US10591525B2) in view of Samsavar et al (US7248062B1) as applied to claims 1, 3, 6, 10, 11, 15, 24, 26 and 71 above, and further in view of Pfaff et al (US2003/0057972A1) (herein after Pfaff et al.)

	Regarding Claim 32  Koldiaev et al teaches, a system for optically interrogating a surface of a sample (Fig 1A, col 10, ln 19-26); said system comprising: a first optical source configured to emit a first incident beam of light towards said surf ace of said sample (Fig 1A, col 10, ln 27-29; Examiner interpretation: laser 10 is the first optical source); a second optical source configured to emit a second incident beam of light towards said surface of said sample (Fig 1A, col 11, ln 9-13; Examiner interpretation: source 60 is the second optical source.)
	Koldiaev et al fails to teach, accompanied by the application of electric charge to said sample; a corona discharge source disposed with respect to the sample to provide  electric charge to different portions of the sample; an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample for the electrical charge deposited on the different portions of the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Samsavar et al teaches, accompanied by the application of electric charge to said sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52); a corona discharge source disposed with respect to the sample to provide electric charge to different portions of the sample; (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the different amounts of electrical charge deposited is done by controlling using the sensor, the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for the electrical charge deposited on the different portions of the sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions; the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]
	Koldiaev et al in view of Samsavar et al fail to teach, and an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample; and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component.
	In analogous art, Pfaff et al teaches, and an optical detection system (Fig 5A, para [0018]; Examiner interpretation: apparatus 200 is the optical detection system) configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample; (Fig 5A, para [0019]; Fig 35, para [0134]; Fig 35, para [0136]); and electronics electrically connected to said optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component (Fig 5A, para [0019].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of  Samsavar et al to include an optical detection system configured to detect a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample, and electronics electrically connected to an optical detection system to receive a signal based on said detected at least one four-wave mixing or at least one multi-wave mixing signal component taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 38, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, wherein said electronics are configured to determine different amounts of electrical charge provided by the corona discharge source (Figs 7a, 7b, col 15, ln 36-41.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics are configured to determine different amounts of electrical charge provided by the corona discharge source taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]

	Regarding Claim 42, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Pfaff et al further teaches, wherein said electronics are configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected (Fig 5A, para [0249]) for the different amounts of the electrical charge deposited on the surface of the sample. (Figs 5A, 14A, para [0044].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to determine a characteristic of the at least one four-wave mixing signal component or the at least one multi-wave mixing signal component detected for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 43, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on.
	Pfaff et al further teaches, wherein the electronics are configured to obtain information related to the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 44, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 42, which this claim depends on. 
	Pfaff et al further teaches, wherein the electronics is configured to obtain information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include electronics configured to obtain information related to the charge dynamics of the sample based on the determined characteristic of the detected at least one four-wave mixing signal component or multi-wave mixing signal component for the different amounts of the electrical charge, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 53, Koldiaev et al teaches, a method of optical interrogation (Fig 1A, col 10, ln 19-26) of a sample having a top side and a bottom side (Fig 1A, col 10, Ln 27-30; Examiner interpretation: the wafer 20(the sample) has a top side and a bottom side), the method comprising: directing a first incident beam from a first optical source towards a region on a surf ace of the sample (Fig 1A, col 10, ln 27-29; Examiner interpretation: laser 10 is the first optical source); directing a second incident beam from a second optical source towards the region on the surface of the sample (Fig 1A, col 11, ln 9-13; Examiner interpretation: source 60 is the second optical source); and detecting using an optical detection system. (Fig 1A, col 10, ln 54-56; Examiner interpretation: system 100 is the optical detection system.)
	Koldiaev et al fails to teach, depositing of electrical charge to different portions of the top side of the sample using a corona gun; a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam for the electrical charge deposited on the different portions of the top side of the sample.
	In analogous art, Samsavar et al teaches, depositing of electrical charge to different portions of the top side of the sample using a corona gun (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions); for the electrical charge deposited on the different portions of the top side of the sample (Figs 7a, 7b, col 15, ln 36-41; Figs 7a, 7b, col 15, ln 48-52; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions, the different amounts of electrical charge deposited is done by controlling using the sensor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, and controlling the different amounts of electrical charge deposited on the top side of the sample taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen]
	Koldiaev et al in view of Samsavar et al fail to teach, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam.
	In analogous art, Pfaff et al teaches, a variation in at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam (Fig 5A, para [0019]; Fig 35, para [0134]; Fig 35, para [0136].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of  Koldiaev et al in view of  Samsavar et al to include at least one four-wave mixing signal component or at least one multi-wave mixing signal component from the sample generated by the first incident beam and the second incident beam, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 54, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to the sample (Figs 5A, 14A, para [0044]) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include method further comprising determining information related to the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 55, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on. 
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component. (Fig 5A, para [0249].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include the method of determining information related to charge dynamics of the sample based on the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al:[0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 56, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Pfaff et al further teaches, further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component (Fig 5A, para [0249]) for different amounts of electrical charge deposited on the top side of the sample. (Figs 5A, 14A, para [0044].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar et al further in view of Pfaff et al to include a method of further comprising determining a characteristic of the at least one four-wave mixing signal component or at least one multi-wave mixing signal component for the different amounts of electrical charge deposited on the top side of the sample, taught by [Pfaff et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Pfaff et al: [0013] The present inventor then came to the realization that if an object in a state in which it is not birefringent, but such birefringence can then be brought about in some manner such as electrical or electromagnetic techniques, the nature of the birefringence so introduced can be studied to determine characteristics of the material.]

	Regarding Claim 57, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 56, which this claim depends on.
	Pfaff et al further teaches, further comprising determining information related to charge dynamics of the sample (Figs 5A, 14A, para [0044]) based on the determined characteristic of the detected at least one four-wave mixing signal component or at least one multi-wave mixing signal component for different amounts of the electrical charge. (Fig 5A, para [0249].)

	Regarding Claim 72, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 32, which this claim depends on.
	Samsavar et al further teaches, the system of Claim 32, wherein the system is configured to deposit electrical charge to different portions of the sample by translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

	Regarding Claim 73, Koldiaev et al in view of Samsavar et al further in view of Pfaff et al teach the limitations of claim 53, which this claim depends on.
	Samsavar et al further teaches, the method of Claim 53, wherein depositing electrical charge to different portions of the top side of the sample using a corona gun comprises translating the sample between charging cycles (Fig. 4, Col. 14; Ln. 3-8; Examiner interpretation: the x and y directions and r and θ directions are movements (translations) that cause charge to be deposited on different portions before depositing a charge (charging cycles).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koldiaev et al in view of Samsavar in view of Pfaff et al to include depositing of electrical charge to different portions on the top side of a sample using a corona gun, while translating the sample between cycles, taught by [Samsavar et al:] for the benefit of measuring the property of a sample using non-contact means for example optical [Samsavar et al l: Col 3, ln 36-39 An embodiment of the invention relates to a non-contact method for determining a property of a specimen; Col 3, ln 42-44 In an embodiment, the method may include optically locating a predetermined measurement site on the specimen.]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lagowski et al (US2006/0267622A1) teaches, A method of optical interrogation of a sample having a top side and a bottom side (Fig. 1) — depositing electrical charge to different portions of the top side of the sample using a corona gun (corona gun 24.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868